UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-3418 CALVERT CASH RESERVES (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: September 30 Date of reporting period: Twelve months ended September 30, 2011 Item 1. Report to Stockholders. INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies changed their names as indicated: Old Name New Name Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Calvert Investment Management, Inc. Investment advisor to the Calvert Funds Company, Inc. Calvert Distributors, Inc. Calvert Investment Distributors, Inc. Principal underwriter and distributor for the Calvert Funds Calvert Administrative Services Company Calvert Investment Administrative Services, Inc. Administrative services provider for the Calvert Funds Calvert Shareholder Services, Inc. Calvert Investment Services, Inc. Shareholder servicing provider for the Calvert Funds Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If you’re new to online account access, click on Login/Register to open an online account. Once you’re in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. TABLE OF CONTENTS 1 Shareholder Letter 3 Shareholder Expense Example 4 Report of Independent Registered Public Accounting Firm 5 Statement of Net Assets 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Notes to Financial Statements 15 Financial Highlights 16 Explanation of Financial Tables 17 Proxy Voting and Availability of Quarterly Portfolio Holdings 18 Trustee and Officer Information Table Dear Shareholders: Investment Performance For the 12-month period ended September 30, 2011, Calvert Cash Reserves Institutional Prime Fund returned 0.02% compared to 0.05% for its benchmark, the Lipper Institutional Money Market Funds Average. Investment Climate The 12-month period that ended September 30, 2011 was marked by unexpected turns and financial market volatility. U.S. economic growth slowed to an estimated 1.5% annual rate during the reporting period, 1 while the inflation rate rose. The core consumer price index (CPI) annual rate was 2.0% by August 2011. 2 After completing its second round of quantitative easing (known as QE2), the Federal Reserve (Fed) was expected to move to the sidelines. However, it proceeded to introduce two additional easing measures. In August, shortly after QE2 ended, the Fed announced that it would extend the promise of near-zero short-term interest rates perhaps until mid-2013. Then, in September, the Fed introduced “operation twist,” a program to sell $400 billion of shorter-maturity Treasuries and buy longer-maturity Treasuries with the proceeds. After a period of calm, the euro-area debt crisis surged to the forefront of investors’ concerns once again in mid-2011. Widespread unease about the effects of sovereign debt on European banks flowed over into non-European markets. This made for a rough trading summer, as stocks and bonds with credit risk fell. The U.S. Congress’s mid-year flirt with voluntary default on U.S. government debt heightened investors’ anxiety. Policy tightening by central banks in emerging countries, where stronger growth has pushed inflation higher, also contributed to concerns about global growth. In this uncertain environment, major U.S. bond market sector indices delivered positive returns for the reporting period. 3 Interest rates generally moved lower over the 12-month period. The three-month Treasury bill yield fell to 0.02% from 0.16%. The benchmark 10-year Treasury note yield declined 0.61 percentage points to finish the reporting period at 1.92%. The average yield for Moody’s Baa-rated corporate bonds was 5.22% at the end of September 2011, down 0.36 percentage points. Finally, the average rate on a 30-year conventional mortgage bond fell 0.31 percentage points to 4.01%. 4 Portfolio Strategy Since money market rates remained at historically low levels, we maintained our strategy of investing in high-grade, conservative securities. The Portfolio’s primary investments include liquid variable-rate demand notes and U.S. government securities, including agencies and Treasuries. We believe this strategy allows us to meet our goals of liquidity and principal preservation. Our Fund, like all money market funds, is subject to the stringent guidelines of Rule 2a-7, which was established under the Investment Company Act of 1940 and influences the credit quality, maturity, and liquidity of investments in money-market funds. Recent changes to the rule have created even stronger guidelines designed to further enhance credit, liquidity, and transparency. Calvert’s internal diversification guidelines are designed to limit risk even further. Outlook We expect the rest of 2011 to unfold with financial markets fitfully trying to understand and adjust to the ongoing debt struggles of the major western nations and Japan. Policymakers’ decisions will continue to have great potential to move global financial markets. Government footprints in credit markets will remain large. The U.S. gross domestic product growth rate is likely to remain modest and choppy as the country continues to recover from the severe financial crisis of 2007 through 2009. History suggests that recovery from a severe financial crisis that was rooted in excessive debt will take several more years at least. It also indicates that rates of economic growth and consumer price inflation will tend to run below pre-crisis averages. This does not, however, preclude stretches of stronger growth, something markets have heavily discounted. Within this bigger picture, we expect the issues that have driven markets in 2011 to remain intact. First, the potential for very slow U.S. economic growth remains high, and there is a higher risk of recession amid tightening U.S. fiscal policy and little additional capacity for strong monetary stimulus. Second, it is likely that we will experience ongoing financial market volatility stemming from the euro-area debt crisis. Finally, tighter monetary policies in emerging countries may constrain global growth. As investors’ perceptions of these factors change, markets will react, at times sharply. We expect to experience generally heightened levels of financial market volatility. There is potential for acute bouts of great volatility. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 1 The Fed has taken the highly unusual stance of forecasting its intention to keep the federal funds rate low until mid-2013. Therefore, we foresee continuing with our current strategy of conservative investing with the objective of preserving principal. We believe this is what many investors are seeking, as approximately $2.6 trillion was invested in taxable and tax-exempt money-market funds as of September 2011. We invite you to visit our website, www.calvert.com , for fund information, portfolio updates, and commentary from Calvert professionals. As always, we thank you for entrusting your investments to Calvert. Calvert Investment Management, Inc. October 2011 1 Calculated based on data from the Commerce Department and the Wall Street Journal Survey of Economic Forecasters. 2 Bureau of Labor Statistics 3 Barclays Capital 4 Source for all interest rates: Federal Reserve H.15 report % of Total Investment Allocation Investments 7-Day Simple/Effective Yield Muncipal Obligations 3.5 % (as of 9/30/11) Variable Rate Demand Notes 84.2 % 7-day simple yield 0.01 % U.S. Government Agencies 7-day effective yield 0.01 % and Instrumentalities 7.6 % U.S. Treasury 4.7 % Total % Average Annual Total Return Total return assumes reinvestment of dividends.The performance data shown represents past performance and does not guarantee future results. Investment return will fluctuate so that current performance may be lower or higher than the performance data quoted. An investment in the Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the Fund seeks to preserve the value of your invest ment at $1.00 per share, it is possible to lose money by investing in the Fund. Visit www.calvert.com for current performance data. (year ended 9/30/11) One year 0.02 % Five year 2.03 % Ten year 2.16 % www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 2 SHAREHOLDER EXPENSE EXAMPLE As a shareholder of the Fund, you incur ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (April 1, 2011 to September 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare the 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect transactional costs if any. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. BEGINNING ENDING ACCOUNT EXPENSES PAID ACCOUNT VALUE VALUE DURING PERIOD* 4/1/11 9/30/11 4/1/11 - 9/30/11 Actual $1,000.00 $1,000.05 $1.35 Hypothetical $1,000.00 $1,023.72 $1.36 (5% return per year before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.27%, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 3 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Trustees and Shareholders Calvert Cash Reserves Institutional Prime Fund: We have audited the accompanying statement of net assets of the Calvert Institutional Prime Fund (the Fund), the sole series of Calvert Cash Reserves, as of September 30, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of September 30, 2011, by correspondence with the custodian and brokers or other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Calvert Institutional Prime Fund as of September 30, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Philadelphia, Pennsylvania November 28, 2011 www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 4 STATEMENT OF NET ASSETS SEPTEMBER 30, 2011 PRINCIPAL MUNICIPAL OBLIGATIONS - 3.4% AMOUNT VALUE Maryland GO Bonds, 5.00%, 3/1/12 $ 1,665,000 $ 1,698,146 Oregon State GO Bonds, 2.00%, 6/29/12 2,000,000 2,026,423 Wisconsin GO Bonds, 5.25%, 5/1/17 (prerefunded 5/01/12 @ 100) 2,105,000 2,164,926 Total Municipal Obligations (Cost $5,889,495) 5,889,495 VARIABLE RATE DEMAND NOTES - 82.5% 2880 Stevens Creek LLC, 0.45%, 11/1/33, LOC: Bank of the West (r) 1,000,000 1,000,000 Albany New York IDA Civic Facilities Revenue: 0.35%, 5/1/27, LOC: Bank of America (r) 2,040,000 2,040,000 0.78%, 5/1/27, LOC: Bank of America (r) 470,000 470,000 Allen County Ohio Hospital Facilities Revenue, 0.09%, 6/1/34, LOC: Bank of Nova Scotia (r) 500,000 500,000 Bayfront Regional Development Corp., 0.19%, 11/1/27, LOC: PNC Bank (r) 300,000 300,000 Birmingham Alabama Industrial Development Board Revenue, 0.28%, 5/1/29, LOC: Renasant Bank, C/LOC: FHLB (r) 940,000 940,000 Bochasanwais Shree Akshar Purushottam Swaminarayan Sanstha, Inc., 0.25%, 6/1/22, LOC: Comerica Bank (r) 985,000 985,000 Butler County Alabama IDA Revenue, 0.90%, 3/1/12, LOC: Whitney National Bank, C/LOC: FHLB (r) 255,000 255,000 California State HFA Revenue, 0.12%, 8/1/33, CEI: Fannie Mae & Freddie Mac (r) 1,860,000 1,860,000 California Statewide Communities Development Authority MFH Revenue, 0.28%, 8/1/32, LOC: U.S. Bank (r) 370,000 370,000 Chelsea Michigan Economic Development Corp. LO Revenue, 0.17%, 10/1/36, LOC: Comerica Bank (r) 465,000 465,000 CIDC-Hudson House LLC New York Revenue, 0.65%, 12/1/34, LOC: Hudson River Bank & Trust, C/LOC: FHLB (r) 1,415,000 1,415,000 Congress/Commons LLC, 0.33%, 12/1/50, LOC: First Chicago Bank & Trust, C/LOC: FHLB (r) . 4,165,000 4,165,000 District of Columbia HFA MFH Revenue, 0.14%, 11/1/38, CEI: Freddie Mac (r) 215,000 215,000 District of Columbia Revenue, 0.19%, 4/1/38, LOC: PNC Bank (r) 2,190,000 2,190,000 Franklin County Ohio Health Care Revenue, 0.14%, 11/1/34, LOC: PNC Bank (r) 3,000,000 3,000,000 Haskell Capital Partners Ltd., 0.24%, 9/1/20, LOC: Branch Bank & Trust (r) 510,000 510,000 Hayward California MFH Revenue: 1.00%, 5/1/12, CEI: Freddie Mac (r) 70,000 70,000 0.21%, 5/1/38, CEI: Freddie Mac (r) 815,000 815,000 HFDC of Central Texas, Inc. Retirement Facilities Revenue, 0.54%, 11/1/38, LOC: Sovereign Bank, C/LOC: Banco Santander (r) 4,455,000 4,455,000 Hills City Iowa Health Facilities Revenue, 0.16%, 8/1/35, LOC: U.S. Bank (r) 2,970,000 2,970,000 Illinois State Development Finance Authority Revenue, 0.16%, 6/1/19, LOC: Northern Trust Co. (r) 1,700,000 1,700,000 Illinois State Toll Highway Authority Revenue: 0.11%, 7/1/30, LOC: Northern Trust Co. (r) 2,000,000 2,000,000 0.15%, 7/1/30, LOC: Bank of Tokyo-Mitsubishi UFJ (r) 2,200,000 2,200,000 Indiana Finance Authority Hospital Revenue, 0.17%, 3/1/33, LOC: JPMorgan Chase Bank (r) 2,000,000 2,000,000 Long Island New York Power Authority Revenue, 0.19%, 5/1/33, LOC: WestLB (r) 3,800,000 3,800,000 Louisiana State HFA Revenue, 0.16%, 3/15/37, CEI: Fannie Mae (r) 300,000 300,000 Manteca Redevelopment Agency Tax Allocation, 0.17%, 10/1/42, LOC: State Street Bank (r) 3,580,000 3,580,000 Massachusetts Development Finance Agency Revenue: 0.23%, 9/1/16, LOC: TD Bank (r) 3,800,000 3,800,000 0.40%, 9/1/34, LOC: Signature Bank, C/LOC: Bank of New York Mellon (r) 1,750,000 1,750,000 www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 5 PRINCIPAL VARIABLE RATE DEMAND NOTES - CONT’D AMOUNT VALUE Massachusetts State Health & Educational Facilities Authority Revenue, 0.23%, 7/1/39, LOC: RBS Citizens, C/LOC: FHLB (r) $ 3,640,000 $ 3,640,000 Michigan Strategic Fund Revenue, 0.53%, 9/1/22, LOC: Bank of America (r) 3,075,000 3,075,000 Mississippi State Business Finance Corp. Revenue: 0.30%, 9/1/21, LOC: Community Trust Bank, C/LOC: FHLB (r) 3,165,000 3,165,000 0.21%, 3/1/33, LOC: Whitney National Bank, C/LOC: FHLB (r) 1,580,000 1,580,000 0.25%, 4/1/37, LOC: Wells Fargo Bank (r) 2,195,000 2,195,000 0.33%, 12/1/39, LOC: Midland State Bank, C/LOC: FHLB (r) 350,000 350,000 Montgomery County Maryland Housing Opportunities Commission Revenue, 0.11%, 12/1/30, CEI: Fannie Mae (r) 700,000 700,000 Montgomery County Pennsylvania Redevelopment Authority MFH Revenue: Forge Gate Apts. Project, 0.22%, 8/15/31, CEI: Fannie Mae (r) 775,000 775,000 Kingswood Apts. Project, 0.22%, 8/15/31, CEI: Fannie Mae (r) 185,000 185,000 Morehead Kentucky League of Cities Funding Trust Lease Program Revenue, 0.15%, 6/1/34, LOC: U.S. Bank (r) 1,541,000 1,541,000 Ness Family Partners LP, 0.40%, 9/1/34, LOC: Bank of the West (r) 6,005,000 6,005,000 Nevada State Housing Division Revenue, 0.15%, 4/15/39, CEI: Fannie Mae (r) 2,300,000 2,300,000 New Britain Connecticut GO Revenue, 0.31%, 2/1/26, LOC: JPMorgan Chase Bank (r) 685,000 685,000 New Hampshire Business Finance Authority Revenue, 0.18%, 10/1/37, LOC: TD Bank (r) 980,000 980,000 New Jersey Economic Development Authority Revenue, 0.21%, 11/1/31, LOC: Valley National Bank (r) 3,855,000 3,855,000 New York City Housing Development Corp. MFH Revenue: 0.18%, 11/15/37, CEI: Fannie Mae (r) 190,000 190,000 0.14%, 1/1/40, CEI: Freddie Mac (r) 1,300,000 1,300,000 New York State HFA Revenue: 0.18%, 11/15/29, CA: Fannie Mae (r) 1,300,000 1,300,000 0.18%, 5/15/33, CEI: Fannie Mae (r) 800,000 800,000 0.14%, 5/15/34, CEI: Fannie Mae (r) 100,000 100,000 0.17%, 11/15/38, CEI: Fannie Mae (r) 300,000 300,000 New York State MMC Corp. Revenue, 0.65%, 11/1/35, LOC: JPMorgan Chase Bank (r) 2,300,000 2,300,000 Northwest University, 0.36%, 9/1/18, LOC: Bank of America (r) 3,000,000 3,000,000 Orange County Florida HFA MFH Revenue: 0.27%, 10/15/32, CEI: Fannie Mae (r) 170,000 170,000 0.25%, 8/15/35, CEI: Fannie Mae (r) 990,000 990,000 Osceola County Florida HFA MFH Revenue, 0.40%, 9/15/35, CEI: Fannie Mae (r) 1,450,000 1,450,000 Overseas Private Investment Corp., 0.07%, 6/15/31, GA: U.S. Government (r) 2,000,000 2,000,000 Palm Beach County Florida Revenue, 0.19%, 1/1/34, LOC: TD Bank (r) 1,800,000 1,800,000 Prevea Clinic, Inc., 0.26%, 12/1/34, LOC: Wells Fargo Bank (r) 4,135,000 4,135,000 Rathbone LLC, 0.28%, 1/1/38, LOC: Comerica Bank (r) 3,790,000 3,790,000 Rural Electric Co-op Grantor Trust Certificates, 0.40%, 12/18/17, BPA: JPMorgan Chase Bank (r) . 22,740,000 22,740,000 SunAmerica Trust Revenue, 0.60%, 7/1/41, CEI: Freddie Mac (r) 409,000 409,000 Terre Haute Indiana Revenue, 0.46%, 8/1/36, LOC: Sovereign Bank (r) 6,000,000 6,000,000 Tuscaloosa County Alabama IDA Gulf Opportunity Zone Revenue, 0.22%, 3/1/27, LOC: JPMorgan Chase Bank (r) 1,300,000 1,300,000 Upper Illinois River Valley Development Authority Revenue, 0.41%, 1/1/38, LOC: First Chicago Bank & Trust, C/LOC: FHLB (r) 4,000,000 4,000,000 Utah State Housing Corp. Single Family Revenue, 0.18%, 7/1/36, CEI: Fannie Mae & Freddie Mac (r) 242,000 242,000 Washington State MFH Finance Commission Revenue, 0.22%, 5/15/35, CEI: Fannie Mae (r) 545,000 545,000 Wausau Wisconsin Community Development Authority Revenue, 0.90%, 11/1/38, LOC: JPMorgan Chase Bank (r) 1,785,000 1,785,000 www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 6 PRINCIPAL VARIABLE RATE DEMAND NOTES - CONT’D AMOUNT VALUE Westchester County New York IDA Revenue, 0.45%, 1/1/34, LOC: Sovereign Bank, C/LOC: Banco Santander (r) $ 1,590,000 $ 1,590,000 Total Variable Rate Demand Notes (Cost $143,387,000) 143,387,000 U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 7.5% Fannie Mae Discount Notes, 6/18/12 4,000,000 3,995,070 Federal Home Loan Bank: 0.30%, 9/10/12 2,000,000 2,000,000 0.375%, 10/3/12 2,000,000 2,000,000 Federal Home Loan Bank Discount Notes: 10/25/11 3,000,000 2,999,600 8/3/12 2,000,000 1,996,077 Total U.S. Government Agencies And Instrumentalities (Cost $12,990,747) 12,990,747 U.S. TREASURY - 4.6% United States Treasury Notes: 1.00%, 10/31/11 4,000,000 4,003,012 0.375%, 8/31/12 4,000,000 4,008,386 Total U.S. Treasury (Cost $8,011,398) 8,011,398 TIME DEPOSIT - 0.0% State Street Time Deposit, 0.113%, 10/3/11 95,731 95,731 Total Time Deposit (Cost $95,731) 95,731 TOTAL INVESTMENTS (Cost $170,374,371) - 98.0% 170,374,371 Other assets and liabilities, net - 2.0% 3,435,454 net assets - 100% $ 173,809,825 www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 7 NET ASSETS CONSIST OF: Paid-in capital applicable to 173,895,994 shares of beneficial interest, unlimited number of no par value shares authorized $ 173,897,731 Undistributed net investment income 2,284 Accumulated net realized gain (loss) on investments (90,190 ) net assets $ 173,809,825 net asset value Per share $ 1.00 (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. Explanation of Guarantees: BPA: Bond Purchase Agreement C/LOC: Confirming Letter of Credit CA: Collateral Agreement CEI: Credit Enhancement Instrument GA: Guaranty Agreement LOC: Letter of Credit Abbreviations: FHLB: Federal Home Loan Bank GO: General Obligation HFA: Housing Finance Authority IDA: Industrial Development Agency/Authority LLC: Limited Liability Corporation LO: Limited Obligation LP: Limited Partnership MFH: Multi-Family Housing See notes to financial statements. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 8 STATEMENT OF OPERATIONS YEAR ENDED SEPTEMBER 30, 2011 Net Investment Income Investment Income: Interest income $ 670,320 Total investment income 670,320 Expenses: Investment advisory fee 471,758 Transfer agency fees and expenses 4,405 Trustees’ fees and expenses 7,945 Administrative fees 94,352 Custodian fees 46,524 Accounting fees 28,948 Registration fees 24,439 Reports to shareholders 1,404 Professional fees 23,609 Miscellaneous 46,630 Total expenses 750,014 Reimbursement from Advisor (130,107 ) Fees paid indirectly (465 ) Net expenses 619,442 Net Investment Income 50,878 Increase (Decrease) In Net Assets Resulting from Operations $ 50,878 See notes to financial statements. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 9 STATEMENTS OF CHANGES IN NET ASSETS Year ended Year ended September 30, September 30, Increase (Decrease) In net assets 2011 2010 Operations: Net investment income $ 50,878 $ 466,231 Net realized gain (loss) — 1,050 Increase (Decrease) In net assets resultIng from oPeratIons 50,878 467,281 Distributions to shareholders from: Net investment income (47,195 ) (473,090 ) Total distributions (47,195 ) (473,090 ) Capital share transactions: Shares sold 296,558,293 592,127,927 Reinvestment of distributions 46,697 470,179 Shares redeemed (344,437,303 ) (683,165,594 ) Total capital share transactions (47,832,313 ) (90,567,488 ) Total Increase (Decrease) In net assets (47,828,630 ) (90,573,297 ) Net Assets Beginning of year 221,638,455 312,211,752 End of year (including undistributed net investment income and distributions in excess of net investment income of $2,284 and $346, respectively) $ 173,809,825 $ 221,638,455 Capital Share Activity Shares sold 296,558,293 592,127,927 Reinvestment of distributions 46,697 470,179 Shares redeemed (344,437,303 ) (683,165,594 ) Total capital share activity (47,832,313 ) (90,567,488 ) See notes to financial statements. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 10 NOTES TO FINANCIAL STATEMENTS NOTE A — SIGNIFICANT ACCOUNTING POLICIES General: Calvert Institutional Prime Fund (“the Fund”), the sole series of Calvert Cash Reserves, is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company. The Fund offers shares of beneficial interest to the public with no sales charge. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). All securities are valued at amortized cost which approximates fair value in accordance with Rule 2a-7 of the Investment Company Act of 1940. The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with Rule 2a-7 under the Investment Company Act of 1940. Generally, if the credit quality is sufficient, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Changes in valuation techniques may result in transfers in or out of an investment’s assigned level within the hierarchy during the period. The following is a summary of the inputs used to value the Fund’s net assets as of September 30, 2011: VALUATION INPUTS Investments In Securities level 1 level 2 level 3 total U.S. government obligations - $ 21,002,145 - $ 21,002,145 Municipal obligations - 5,889,495 - 5,889,495 Variable rate demand notes - 143,387,000 - 143,387,000 Other debt obligations - 95,731 - 95,731 TOTAL - $ 170,374,371 - $ 170,374,371 Repurchase Agreements: The Fund may enter into repurchase agreements with recognized financial institutions or registered broker/ dealers and, in all instances, holds underlying securities with a value exceeding the total repurchase price, including accrued interest. Although risk is mitigated by the collateral, the Fund could experience a delay in recovering its value and a possible loss of income or value if the counterparty fails to perform in accordance with the terms of the agreement. Security Transactions and Net Investment Income: Security transactions are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income are accrued daily and paid monthly. Distributions from net realized capital gains, if any, are paid annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Fund’s capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 11 Expense Offset Arrangements: The Fund has an arrangement with its custodian bank whereby the custodian’s fees may be paid indirectly by credits earned on the Fund’s cash on deposit with the bank. These credits are used to reduce the Fund’s expenses. Such a deposit arrangement may be an alternative to overnight investments. Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Fund’s tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Fund’s financial statements. A Fund’s federal tax return is subject to examination by the Internal Revenue Service for a period of three years. New Accounting Pronouncements: In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No. 2011-04 requires disclosure of the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers. For Level 3 fair value measurements, ASU No. 2011-04 requires disclosure of quantitative information about the significant unobservable inputs used. In addition for Level 3 fair value measurements, ASU No. 2011-04 requires a description of the valuation processes used by the reporting entity and ASU No. 2011-04 requires a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs to a different amount might result in a significantly higher or lower fair value measurement. ASU No. 2011-04 is effective for financial statements issued for fiscal years and interim periods beginning after December 15, 2011. Management is currently evaluating the impact the adoption of ASU No. 2011-04 will have on the Fund’s financial statements and related disclosures. NOTE B — RELATED PARTY TRANSACTIONS Calvert Investment Management, Inc. (the “Advisor”) (formerly known as Calvert Asset Management Company, Inc.) is wholly-owned by Calvert Investments, Inc. (“Calvert”) (formerly known as Calvert Group, Ltd.), which is indirectly wholly-owned by UNIFI Mutual Holding Company. The Advisor provides investment advisory services and pays the salaries and fees of officers and Trustees of the Fund who are employees of the Advisor or its affiliates. For its services, the Advisor receives a monthly fee based on an annual rate of .25% of average daily net assets. Under the terms of the agreement, $36,721 was payable at year end. In addition, $1,974 was payable at year end for operating expenses paid by the Advisor during September 2011. The Advisor has contractually agreed to limit net annual portfolio operating expenses through January 31, 2012. The contractual expense cap is .40%. For the purpose of this expense limit, operating expenses do not include interest expense, brokerage commissions, taxes, and extraordinary expenses. To the extent any expense offset credits are earned, the Advisor’s obligation under the contractual limitation may be reduced and the Advisor may benefit from the expense offset arrangement. The Advisor voluntarily reimbursed the Fund for expenses of $130,107 to maintain a positive yield during the year ended September 30, 2011. Calvert Investment Administrative Services, Inc. (“CIAS”) (formerly known as Calvert Administrative Services Company), an affiliate of the Advisor, provides administrative services to the Fund for an annual fee, payable monthly, of .05% of the average daily net assets of the Fund. Under the terms of the agreement, $7,344 was payable at year end. Calvert Investment Distributors, Inc. (“CID”) (formerly known as Calvert Distributors, Inc.), an affiliate of the Advisor, is the distributor and principal underwriter for the Fund. Calvert Investment Services, Inc. (“CIS”) (formerly known as Calvert Shareholder Services, Inc.), an affiliate of the Advisor, is the shareholder servicing agent for the Fund. For its services, CIS received a fee of $840 for the year ended September 30, 2011. Under the terms of the agreement, $66 was payable at year end. Boston Financial Data Services, Inc. is the transfer and dividend disbursing agent. Each Trustee of the Fund who is not an employee of the Advisor or its affiliates receives an annual retainer of $45,000 plus up to $2,000 for each Board and Committee meeting attended. The Board chair and Committee chairs each receive an additional $5,000 annual retainer. Trustee’s fees are allocated to each of the funds served. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 12 NOTE C — INVESTMENT ACTIVITY CAPITAL LOSS CARRYFORWARDS Expiration Date 30-Sep-12 ($5,583 ) 30-Sep-18 (84,607 ) Capital losses may be utilized to offset future capital gains until expiration. Under the Regulated Investment Company Modernization Act of 2010, the Fund will soon be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may more likely expire unused. Also, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The tax character of dividends and distributions for the years ended September 30, 2011 and September 30, 2010 was as follows: Distributions from: Ordinary income $47,195 $473,090 Total $47,195 $473,090 As of September 30, 2011, the tax basis components of distributable earnings/(accumulated losses) and the federal tax cost were as follows: Undistributed ordinary income $2,315 Capital loss carryforward ($90,190 ) Federal income tax cost of investments $170,374,371 The differences between the components of distributable earnings on a tax basis and the amounts reflected in the statement of net assets are primarily due to temporary book-tax differences that will reverse in a subsequent period. These differences are due to distributions paid after fiscal year end. Reclassifications, as shown in the table below, have been made to the Fund’s components of net assets to reflect income and gains available for distribution (or available capital loss carryovers, as applicable) under income tax law and regulations. These reclassifications are due to permanent book-tax differences and have no impact on net assets. The primary permanent difference causing such reclassification is due to tax-exempt income. Undistributed net investment income ($1,053 ) Paid-in capital 1,053 The Fund may sell or purchase securities to and from other funds managed by the Advisor, typically short-term variable rate demand notes. Interportfolio transactions are primarily used for cash management purposes. Interportfolio transactions are made pursuant to Rule 17a-7 of the Investment Company Act of 1940. For the year ended September 30, 2011, such purchase and sales transactions were $253,870,000 and $303,548,000, respectively. NOTE D — LINE OF CREDIT A financing agreement is in place between all Calvert Funds and State Street Corporation (“SSC”). Under the agreement, SSC provides an unsecured line of credit facility, in the aggregate amount of $50 million ($25 million committed and $25 million uncommitted), accessible by the Funds for temporary or emergency purposes only. Borrowings under the committed facility bear interest at the higher of the London Interbank Offered Rate, (LIBOR) or the overnight Federal Funds Rate plus 1.25% per annum. A commitment fee of .11% per annum is incurred on the unused portion of the committed facility, which is allocated to all participating funds. The Fund had no loans outstanding pursuant to this line of credit at September 30, 2011. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 13 For the year ended September 30, 2011, borrowings by the Fund under the Agreement were as follows: WEIGHTED MONTH OF AVERAGE AVERAGE MAXIMUM MAXIMUM DAILY INTEREST AMOUNT AMOUNT BALANCE RATE BORROWED BORROWED $39,855 1.50% $2,050,022 December 2010 NOTE E – SUBSEQUENT EVENTS In preparing the financial statements as of September 30, 2011, no subsequent events or transactions occurred that would have materially impacted the financial statements as presented. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 14 FINANCIAL HIGHLIGHTS Years Ended September 30, September 30, September 30, 2011 2010 2009 Net asset value, beginning $ $ $ Income from investment operations: Net investment income .0002 .001 .014 Distributions from: Net investment income (.0002 ) (.001 ) (.014 ) Net asset value, ending $ $ $ Total return* .02 % .15 % 1.41 % Ratios to average net assets: A Net investment income .03 % .15 % 1.11 % Total expenses .40 % .37 % .40 % Expenses before offsets .33 % .37 % .38 % Net expenses .33 % .37 % .38 % Net assets, ending (in thousands) $ $ $ Years Ended September 30, September 30, 2008 2007 Net asset value, beginning $ $ Income from investment operations: Net investment income .034 .051 Distributions from: Net investment income (.034 ) (.051 ) Net asset value, ending $ $ Total return* 3.46 % 5.20 % Ratios to average net assets: A Net investment income 3.33 % 5.07 % Total expenses .41 % .46 % Expenses before offsets .28 % .29 % Net expenses .27 % .27 % Net assets, ending (in thousands) $ $ A Total expenses do not reflect amounts reimbursed and/or waived by the Advisor or reductions from expense offset arrangements. Expenses before offsets reflect expenses after reimbursement and/or waiver by the Advisor but prior to reductions from expense offset arrangements. Net expenses are net of all reductions and represent the net expenses paid by the Fund. * Total return is not annualized for periods less than one year. See notes to financial statements. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT 15 EXPLANATION OF FINANCIAL TABLES SCHEDULE OF INVESTMENTS The Schedule of Investments is a snapshot of all securities held in the fund at their market value, on the last day of the reporting period. Securities are listed by asset type (e.g., common stock, corporate bonds, U.S. government obligations) and may be further broken down into sub-groups and by industry classification. statement of assets anD lIaBIlItIes The Statement of Assets and Liabilities is often referred to as the fund’s balance sheet. It lists the value of what the fund owns, is due and owes on the last day of the reporting period. The fund’s assets include the market value of securities owned, cash, receivables for securities sold and shareholder subscriptions, and receivables for dividends and interest payments that have been earned, but not yet received. The fund’s liabilities include payables for securities purchased and shareholder redemptions, and expenses owed but not yet paid. The statement also reports the fund’s net asset value (NAV) per share on the last day of the reporting period. The NAV is calculated by dividing the fund’s net assets (assets minus liabilities) by the number of shares outstanding. This statement is accompanied by a Schedule of Investments. Alternatively, if certain conditions are met, a Statement of Net Assets may be presented in lieu of this statement and the Schedule of Investments. statement of net assets The Statement of Net Assets provides a detailed list of the fund’s holdings, including each security’s market value on the last day of the reporting period. The Statement of Net Assets includes a Schedule of Investments. Other assets are added and other liabilities subtracted from the investments total to calculate the fund’s net assets. Finally, net assets are divided by the outstanding shares of the fund to arrive at its share price, or Net Asset Value (NAV) per share. At the end of the Statement of Net Assets is a table displaying the composition of the fund’s net assets. Paid in Capital is the money invested by shareholders and represents the bulk of net assets. Undistributed Net Investment Income and Accumulated Net Realized Gains usually approximate the amounts the fund had available to distribute to shareholders as of the statement date. Accumulated Realized Losses will appear as negative balances. Unrealized Appreciation (Depreciation) is the difference between the market value of the fund’s investments and their cost, and reflects the gains (losses) that would be realized if the fund were to sell all of its investments at their statement-date values. statement of oPeratIons The Statement of Operations summarizes the fund’s investment income earned and expenses incurred in operating the fund. Investment income includes dividends earned from stocks and interest earned from interest-bearing securities in the fund. Expenses incurred in operating the fund include the advisory fee paid to the investment advisor, administrative service fees, distribution plan expenses (if applicable), transfer agent fees, shareholder servicing expenses, custodial, legal, and audit fees, and the printing and postage expenses related to shareholder reports. Expense offsets (fees paid indirectly) are also shown. Credits earned from offset arrangements are used to reduce the fund’s expenses. This statement also shows net gains (losses) realized on the sale of investments and the increase or decrease in the unrealized appreciation (depreciation) on investments held during the period. statement of changes In net assets The Statement of Changes in Net Assets shows how the fund’s total net assets changed during the two most recent reporting periods. Changes in the fund’s net assets are attributable to investment operations, distributions and capital share transactions. The Operations section of the report summarizes information detailed in the Statement of Operations. The Distribution section shows the dividend and capital gain distributions made to shareholders. The amounts shown as distributions in this section may not match the net investment income and realized gains amounts shown in the Operations section because distributions are determined on a tax basis and certain investments or transactions may be treated differently for financial statement and tax purposes. The Capital Share Transactions section shows the amount shareholders invested in the fund, either by purchasing shares or by reinvesting distributions, and the amounts redeemed. The corresponding numbers of shares issued, reinvested and redeemed are shown at the end of the report. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT (UNAUDITED) 16 FINANCIAL HIGHLIGHTS The Financial Highlights table provides a per-share breakdown per class of the components that affect the fund’s net asset value for current and past reporting periods. The table provides total return, total distributions, expense ratios, portfolio turnover and net assets for the applicable period. Total return is a measure of a fund’s performance that encompasses all elements of return: dividends, capital gain distributions and changes in net asset value. Total return is the change in value of an investment over a given period, assuming reinvestment of any dividends and capital gain distributions, expressed as a percentage of the initial investment. Total distributions include distributions from net investment income and net realized gains. Long-term gains are earned on securities held in the fund more than one year. Short-term gains, on the sale of securities held less than one year, are treated as ordinary dividend income for tax purposes. The expense ratio is a fund’s cost of doing business expressed as a percentage of net assets. These expenses directly reduce returns to shareholders. Portfolio turnover measures the trading activity in a fund’s investment portfolio – how often securities are bought and sold by a fund. Portfolio turnover is affected by market conditions, changes in the size of the fund, the nature of the fund’s investments and the investment style of the portfolio manager. PROXY VOTING The Proxy Voting Guidelines of the Calvert Funds that the Fund uses to determine how to vote proxies relating to portfolio securities are provided as an Appendix to the Fund’s Statement of Additional Information. The Statement of Additional Information can be obtained free of charge by calling the Fund at 1-800-368-2745, by visiting the Calvert website at www.calvert.com; or by visiting the SEC’s website at www. sec.gov. Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30 is available on the Fund’s website at www.calvert.com and on the SEC’s website at www.sec.gov. AVAILABILITY OF QUARTERLY PORTFOLIO HOLDINGS The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available on the SEC’s website at www.sec.gov. The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC; information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT (UNAUDITED) 17 (Not Applicable to Officers) Position Position # of Calvert Name & with Start Principal Occupation Portfolios Other Age Fund Date During Last 5 Years Overseen Directorships INDEPENDENT TRUSTEES RICHARD L. BAIRD, JR. AGE: 63 Trustee 1976 President and CEO of Adagio Health Inc in Pittsburgh, PA, a non-profit corporation which provides family planning services, nutrition, maternal/child health care, and various health screening services and community preventive health programs. 25 None DOUGLAS E. FELDMAN, M.D. AGE: 63 Trustee 1982 Partner of The Feldman ENT Group in Washington, D.C. A graduate of Harvard Medical School, he is Associate Professor of Otolaryngology, Head and Neck Surgery at Georgetown University and George Washington University Medical School, and past Chairman of the Department of Otolaryngology, Head and Neck Surgery at the Washington Hospital Center. He is included in The Best Doctors in America . 10 None JOHN G. GUFFEY, JR. AGE: 63 Trustee 1976 President of Aurora Press Inc., a privately held publisher of trade paperbacks. 25 · Ariel Funds (3) · Calvert Social Investment Foundation · Calvert Ventures, LLC M. CHARITO KRUVANT AGE: 65 Trustee 1996 President and CEO of Creative Associates International, Inc., a firm that specializes in human resources development, information management, public affairs and private enterprise development. 27 · Acacia Federal Savings Bank · Summit Foundation · WETA Public Broadcasting Anthony A. Williams AGE: 60 Trustee 2010 Executive Director of Global Government Practice at the Corporate Executive Board (since Jan. 2010); William H. Bloomberg Lecturer in Public Management at the Harvard Kennedy School (since 2009); Director of State and Municipal Practice at Arent Fox LLP (since 2009); Chief Executive Officer of Primum Public Realty Trust (2007-2008); Mayor of Washington D.C. (1999-2007). 11 · Freddie Mac · Meruelo Maddux Properties, Inc. · Weston Solutions, Inc. · Bipartisan Debt Reduction Task Force · Chesapeake Bay Foundation · Catholic University of America · Urban Institute INTERESTED TRUSTEES BARBARA J. KRUMSIEK AGE: 59 Trustee & President 1997 President, Chief Executive Officer and Chair of Calvert Investments, Inc. 42 · Calvert Social Investment Foundation · Pepco Holdings, Inc. · Acacia Life Insurance Company (Chair) · Griffin Realty Corp. D. W ayne Silby , Esq. AGE: 63 Trustee & Chair 1976 Mr. Silby is the founding Chair of the Calvert Funds. He is the Chair-Elect and a principal of Syntao.com, a Beijing-based company promoting corporate social responsibility. 25 · UNIFI Mutual Holding Company · Calvert Social Investment Foundation · Studio School Fund · Syntao.com China · The ICE Organization · Impact Assets OFFICERS KAREN BECKER AGE: 58 Chief Compliance Officer 2005 Chief Compliance Officer for the Calvert Funds. In March 2009, Ms. Becker also became Head of the Securities Operations Department for Calvert Investment Management, Inc. SUSAN walker Bender , E sq. AGE: 52 Assistant Vice President & Assistant Secretary 1988 Assistant Vice President, Assistant Secretary and Associate General Counsel of Calvert Investments, Inc. THOMAS DAILEY AGE: 47 Vice President 2004 Vice President of Calvert Investment Management, Inc. IVY WAFFORD DUKE , Esq. AGE: 43 Assistant Vice President & Assistant Secretary 1996 Assistant Vice President, Assistant Secretary and Deputy General Counsel of Calvert Investments, Inc., and Chief Compliance Officer for Calvert Investment Management, Inc. and Calvert Investment Distributors, Inc. patrick faul AGE: 46 Vice President 2010 Vice President of Calvert Investment Management, Inc. since 2008, and Head of Credit Research since 2009. Prior to 2009, Mr. Faul was Co-Head of Credit Research (2008) and a Senior Securities Analyst (prior to 2008). TRACIL. GOLDT AGE: 37 Assistant Secretary 2004 Electronic Filing Manager and Executive Assistant to General Counsel, Calvert Investments, Inc. GREGORY B. HABEEB AGE: 61 Vice President 2004 Senior Vice President of Calvert Investment Management, Inc. HUI PING HO, CPA Age: 46 Assistant Treasurer 2000 Tax Compliance Manager of Calvert Investments, Inc. LANCELOT A. KING, Esq. AGE: 41 Assistant Vice President & Assistant Secretary 2002 Assistant Vice President, Assistant Secretary and Associate General Counsel of Calvert Investments, Inc. edith lillie aGE: 54 Assistant Secretary 2007 Assistant Secretary (since 2007) and Regulatory Matters Manager of Calvert Investments, Inc. AUGUSTO DIVO MACEDO, Esq. AGE: 48 Assistant Vice President & Assistant Secretary 2007 Assistant Vice President, Assistant Secretary, and Assistant Counsel Compliance of Calvert Investments, Inc. JANE B. MAXWELL Esq. AGE: 59 Assistant Vice President & Assistant Secretary 2005 Assistant Vice President, Assistant Secretary & Assistant General Counsel of Calvert Investments, Inc. ANDREW K. NIEBLER, Esq. AGE: 44 Assistant Vice President & Assistant Secretary 2006 Assistant Vice President, Assistant Secretary & Associate General Counsel of Calvert Investments, Inc. CATHERINE P. ROY AGE: 55 Vice President 2004 Senior Vice President of Calvert Investment Management, Inc. and Chief Investment Officer – Fixed Income. William M. Tartikoff , Esq . AGE: 64 Vice President & Secretary 1990 Senior Vice President, Secretary, and General Counsel of Calvert Investments, Inc. NATALIE TRUNOW AGE: 43 Vice President 2008 Senior Vice President of Calvert Investment Management, Inc., and Chief Investment Officer - Equities. Prior to joining Calvert in August 2008, Ms. Trunow was the Section Head (2005-2008) and Portfolio Manager (2001-2008) for the Global Public Markets Group of General Motors Asset Management. Ronald M. Wolfsheimer , CPA AGE: 59 Treasurer 1979 Executive Vice President and Chief Financial and Administrative Officer of Calvert Investments, Inc. MICHAEL V. YUHAS JR. , CPA AGE: 50 Fund Controller 1999 Vice President of Fund Administration of Calvert Investment Administrative Services, Inc. www.calvert.com CALVERT CASH RESERVES INSTITUTIONAL PRIME FUND ANNUAL REPORT (UNAUDITED) 18 The address of Trustees and Officers is 4550 Montgomery Avenue, Suite 1000N, Bethesda, Maryland 20814, except Mr. Silby’s address is 1715 18th Street, N.W., Washington, DC 20009. Ms. Krumsiek is an interested person of the Fund since she is an officer and director of the Fund’s advisor and certain affiliates. Mr. Silby is an interested person of the Fund since he is a director of the parent company of the Fund’s advisor. Additional information about the Fund’s Trustees can be found in the Statement of Additional Information (SAI). You can get a free copy of the SAI at www.calvert.com, or by contacting your broker, or the Fund at 1-800-368-2745. This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. This page intentionally left blank. This report is intended to provide fund information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. Note: The information on our website is not incorporated by reference into this report; our website address is included as an inactive textual reference only. Investors should carefully consider the investment objectives, risks, charges and expenses of the Calvert Funds. This and other important information is contained in the fund’s summary prospectus and prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call Calvert at 800/368-2745 or visit www. calvert.com. Item 2. Code of Ethics. (a) The registrant has adopted a code of ethics (the "Code of Ethics") that applies to its principal executive officer and principal financial officer (also referred to as “principal accounting officer”). (b) No information need be disclosed under this paragraph. (c) The registrant has not amended its Code of Ethics during the period covered by the shareholder report presented in Item 1 hereto. (d) The registrant has not granted a waiver or implicit waiver from a provision of its Code of Ethics during the period covered by the shareholder report presented in Item 1 hereto. (e) Not applicable. (f) The registrant's Code of Ethics is attached as an Exhibit hereto. Item 3. Audit Committee Financial Expert. The registrant's Board of Trustees has determined that M. Charito Kruvant, an "independent" Trustee serving on the registrant's audit committee, is an "audit committee financial expert," as defined in Item 3 of Form N-CSR. Under applicable securities laws, a person who is determined to be an audit committee financial expert will not be deemed an "expert" for any purpose, including without limitation for the purposes of Section 11 of the Securities Act of 1933, as a result of being designated or identified as an audit committee financial expert. The designation or identification of a person as an audit committee financial expert does not impose on such person any duties, obligations, or liabilities that are greater than the duties, obligations, and liabilities imposed on such person as a member of the audit committee and Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services. Services fees paid to auditing firm: Fiscal Year ended 9/30/10 Fiscal Year ended 9/30/11 $ %* $ % * (a) Audit Fees $16,885 $18,205 (b) Audit-Related Fees $0 0% $0 0% (c) Tax Fees (tax return preparation and filing for the registrant) $2,998 0% $2,820 0% (d) All Other Fees $0 0% $0 0% Total $19,883 0% $21,025 0% * Percentage of fees approved by the Audit Committee pursuant to (c)(7)(i)(C) of Rule 2-01 of Reg. S-X (statutory de minimis waiver of Committee
